DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 20-37 are pending in this application. Claims 38-50 are withdrawn due to the ‘Response to Election/Restriction’ requirement filed on 03/09/2022. This is a Non-Final Rejection in response to the Applicant’s ‘Response to Election/Restriction’ filed on 03/09/2022.

Election/Restrictions
	Claims 38-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2022.
	Applicant’s election without traverse of Group I (drawn to a patient lift apparatus and damping element) in the reply filed on 03/09/2022 is acknowledged.

Claim Objections 
	Claim 21 is objected to because of the following informalities: 
Claim 21 is missing a period (.) at the end of the claim. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 20-25 and 28-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niklasson (US 8914920 B2).
In regards to Claim 20, Niklasson teaches: A patient lift apparatus (10 – Fig. 1) comprising a supporting frame (16 – Fig.1), a boom portion (18 – Fig.1) connected to the supporting frame (Fig. 1 and Col 2 Line 50), and a spreader element (20 – Fig.1) coupled to the boom portion (Col 2 Lines 65-66) via a coupling member (50 – Fig. 4), wherein the boom portion (18 – Fig.4) and coupling member (50 – Fig. 4) are joined by a pivot joint (52 – Figs. 4 and 5) allowing the coupling member (50 – Fig. 4) and associated spreader element (20) to pivot with respect to the boom portion (18 – Fig. 4) about a pivot axis (Col 3 Lines 21-23: “a vertical axis and in practice in an axis which is orthogonal to the axis of rotation of the coupling component”), wherein the patient lift apparatus (10) further comprises a damping element (184 – Fig. 11) coupled between the boom portion (18 – Fig. 11) and the coupling member (Col 6 Lines 35-43, Fig. 14) to damp rocking movement of the coupling member and spreader element (Col 5 Lines 53-59), and wherein the damping element (184) is a linear damper (“compression spring 184”) having a first see annotated Fig. 11.1 below) and a second end connected to the coupling member (see annotated Fig. 11.1 below).  

    PNG
    media_image1.png
    412
    451
    media_image1.png
    Greyscale

Annotated Fig. 11.1 from Niklasson
In regards to Claim 21, Niklasson teaches: The patient lift apparatus according to claim 20, wherein the damping element (284– Fig. 11) is a pneumatic or hydraulic damper (“compression spring presses the friction piston 186” – Col 5 Lines 53-54) 
Note #1: The compression spring pressing against a friction piston as stated above [Col 5 Lines 53-54] shows that the spring is within a fitting that utilizes liquid or gas. As such, the spring is of a pneumatic or hydraulic form of a damper.

In regards to Claim 22, Niklasson teaches: The patient lift apparatus according to claim 20, wherein the damping element (184 – Fig. 11) is located completely within an inner space (see annotated Fig. 11.1 above) of the boom portion (18).

In regards to Claim 23, Niklasson teaches: The patient lift apparatus according to claim 20, further comprising a quick release mechanism (258 – Fig. 14) to release the spreader element from the boom portion (Col 6 Lines 35-40).  

In regards to Claim 24, Niklasson teaches: The patient lift apparatus according to claim 23, wherein the quick release mechanism (258 – Fig. 14) is an integral part of the coupling member (250 – Fig. 14), which coupling member (250) comprises a first coupling element (252/254 – Fig. 14) that is pivotably coupled to the boom portion (18 - Fig. 14) and a second coupling element (256 – Fig. 14) that is connected to the spreader element (20) (Col 6 Lines 38-40) and releasably coupled (Col 6 Lines 38-40 – “suitable element”, see note #2 below) to the first coupling element (252/254), thus forming a releasable coupling section (206) between the first and second coupling elements.  
Note #2: A suitable element is considered any element that can properly couple to the spreader bar [20]. As such, a ‘releasably coupled’ spreader element could be interpreted as any element that can selectively couple and selectively release from the spreader bar.

In regards to Claim 25, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the second end of the damping element (see annotated Fig. 11.1 above) is connected to the first coupling element (252/254 – Fig. 14) at a point of attachment that is offset with 

In regards to Claim 28, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the second coupling element (62) is releasably translatable (Col 3 Lines 33-40) with respect to the first coupling element (52).  

In regards to Claim 29, Niklasson teaches: The patient lift apparatus according to claim 28, wherein translation of the second coupling element (62) with respect to the first coupling element (52) takes place along an inclined plane (Col 3 Lines 21-23: “a vertical axis and in practice in an axis which is orthogonal to the axis of rotation of the coupling component” and see annotated Fig. 8.1 below).  

    PNG
    media_image2.png
    269
    448
    media_image2.png
    Greyscale

Annotated Fig. 8.1 from Niklasson
In regards to Claim 30, Niklasson teaches: The patient lift apparatus according to claim 28, wherein the releasable coupling section (100 – Fig. 7) is designed in such a way that the second 
In regards to Claim 31, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the releasable coupling section (100) is designed in such a way that complete coupling of the second coupling element (62) onto the first coupling element (52) is ensured by gravity (Col 5 Lines 24-32, see annotated Fig. 10.1 and note #3 below) and wherein the second coupling element (62) is automatically locked (see note #3 below) onto the first coupling element (52) upon complete coupling of the first and second coupling elements (see note #3 below).  
Note #3: 
It is an inherent property that gravity will cause the first and second coupling elements once secured by the bolt and head/nut to hang down towards to the floor whether or not a patient’s weight is being applied to the lift. The locked position is when the head/nut is securely attached to the bolt, the unlocked position is when the head/nut is loosely or totally removed from the bolt.
The bolt 80 and nut 90 combination in Fig. 7 (OR bolt 370 and nut 371 combination in Fig. 15) are both capable of being selectively removed or attached between the first coupling element, 52, and second coupling element, 62, by the arms 58/60 (see Fig. 7). Furthermore, as stated in Col 3 Lines 33-40, the coupling is stated to be locked aka fixed to the boom, however, other embodiments could be utilized.

    PNG
    media_image3.png
    314
    379
    media_image3.png
    Greyscale

Annotated Fig. 10.1 below
In regards to Claim 32, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the quick release mechanism (90) further comprises a locking-unlocking mechanism (210) adapted to automatically lock and secure the first and second coupling elements (see note #3 above) one with the other and to manually unlock (see note #3 above) and release the first and second coupling elements (see note #3 above) one from the other.  
In regards to Claim 33, Niklasson teaches: The patient lift apparatus according to claim 32, wherein the locking-unlocking mechanism (210) comprises a movable locking member (212 is the “locking member” and moves along a hollow inner portion 210 – Fig. 13) that is adapted to move alongside a guide portion (202 – Fig. 13) of the first coupling element between a locking position (212 engages with 204), in which the movable locking member (210) partly engages into a retaining portion (204 – Fig. 13) provided in the second coupling element (Fig. 13), and an unlocking position (Col 6 Lines 16-21 – ‘backwards and forwards’, see note #4 below
Note #4: If there is a backwards and forwards motion allowed in the spring to then change the amount of compression, then it could be understood that there is a point where it is unlocked in the backwards direction and locked in the forwards direction. However, no direction is specifically stated so the opposite could be true as well.
In regards to Claim 34, Niklasson teaches: The patient lift apparatus according to claim 33, wherein the movable locking member (210 – Fig. 13) is designed to slide inside a hollow portion of the first coupling element (210 – Fig. 12, Col 6 Lines 1-5, see annotated Fig. 13.1), which hollow portion acts as the guide portion (210 – Fig. 13), and to cooperate with a corresponding bore (‘a singular groove or recess’ - 204 – Fig. 13) provided in the second coupling element (Fig. 13, Col 5 Line 65 – Col 6 Line 12), which bore acts as the retaining portion (see annotated Fig. 13.1 below, ‘a series of shallow depressions within the groove’, Col 5 Line 65 – Col 6 Line 12).  

    PNG
    media_image4.png
    305
    424
    media_image4.png
    Greyscale

Annotated Fig. 13.1 from Niklasson
In regards to Claim 35, Niklasson teaches: The patient lift apparatus according to claim 33, wherein the movable locking member (210) is moved to the locking position and pressed into engagement (Col 6 Lines 5-7) with the retaining portion (212) under the action of a spring (214 – Fig. 13) and wherein the movable locking member (210) is selectively movable to the unlocking position and disengaged (Col 6 Lines 16-20, see note #4 above)  from the retaining portion under the action of a manually-actuatable release knob (220 – ‘adjustment mechanism’, Col 6 Lines 13-21, note #5 and see annotated Fig. 13.1 above).  
Note #5: The adjustment mechanism of Niklasson is broad and can be interpreted as an adjustment mechanism that could be manually manipulated, such as applying pressure or force to release the specified elements.
In regards to Claim 36, Niklasson teaches: The patient lift apparatus according to claim 35, wherein the manually- actuatable release knob (220) is positioned along the guide portion (see annotated Fig. 13.1 above) and forms an integral part (see annotated Fig. 13.1 above) of the movable locking member (210).  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

	Claims 26, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson (US 8914920 B2).
In regards to Claim 26, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the releasable coupling section (100) is designed as a dovetail connection (see annotated Fig. 7.1 below and see note #6 below) between the first and second coupling elements (52/62 - see annotated Fig. 9.1 below). 
Note #6: Please note, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Therefore, a specified connection to represent the look of a dovetail is not considered to have patentable significance and is considered to be only a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



    PNG
    media_image5.png
    313
    463
    media_image5.png
    Greyscale

Annotated Fig. 7.1 from Niklasson

    PNG
    media_image6.png
    256
    395
    media_image6.png
    Greyscale

Annotated Fig. 9.1 from Niklasson
In regards to Claim 27, Niklasson teaches: The patient lift apparatus according to claim 26, wherein the first coupling element comprises a T-shaped extension (see annotated Fig. 11.2 below) and the second coupling element comprises a corresponding T-shaped opening (see annotated Fig. 11.2 below) adapted to receive the T-shaped extension (see annotated Fig. 11.2 below) and secure the first coupling element to the second coupling element (Col 5 Lines 32-37).  

    PNG
    media_image7.png
    429
    419
    media_image7.png
    Greyscale

Annotated Fig. 11.2 from Niklasson

In regards to Claim 37, Niklasson teaches: The patient lift apparatus according to claim 23, wherein the quick release mechanism (90) is designed to allow toolless release of the spreader element (Col 6 Lines 29-34).  
Niklasson does not explicitly teach: another mechanism that may be toolless other than the adjustable nut (90) as used in the prior art. However, it is recognized by Niklasson in Col 6 Lines 29-34, that other mechanisms may be used. Other mechanisms that are 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a toolless coupling mechanism of a pin or push release to the instant inventions bolt and nut combo as it would require the same length within the aperture to pass through and would be incapable of removal only if a force is applied externally to the push release or the pin release. It is to be noted that mechanical components such as a locking mechanism is considered to be widely versatile in the art and these style of components are regularly substituted out with other components as needed. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/25/2022